Citation Nr: 1630881	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for lupus.  

2.  Entitlement to an increased rating for residuals of cesarean section, to include urinary problems and adhesions, currently rated 10 percent disabling.

3.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to April 1979.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2010, a statement of the case was issued in January 2011, and a substantive appeal was received in March 2011.

The Veteran testified at a Board hearing in May 2012; the transcript is of record.

These matters were remanded in April 2014.

The issue of entitlement to increased ratings for residuals of cesarean section and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that lupus manifested during service or is otherwise related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for an award of service connection for lupus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran was sent a letter in October 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the service connection issue.  The Veteran was afforded a VA examination which is discussed in detail below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Virtual folder contains the Veteran's service treatment records and identified post-service treatment records.  No additional evidence has been identified by the Veteran with regard to this claimed disability.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the service connection claim.  


Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Only for claims involving chronic diseases under 38 C.F.R. § 3.309(a) is service connection possibly solely on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts that she has lupus due to service.  Specifically, she asserts that she has lupus from a blood transfusion during active service, after she suffered an "inevitable abortion."  05/15/2012 VBMS entry, Hearing Testimony at 14; see 04/18/2014 VBMS entry, STR-Medical (#1) at 3.  

A February 1979 Report of Medical Examination does not reflect an assessment of lupus.  Id. at 6.  On a February 1979 Report of Medical History completed by the Veteran, she stated that she felt she was in "good health."  She had no specific complaints at the time of the examination.  Id. at 18, 21.  

At the Board hearing, the Veteran testified that in 1979 or in the early 1980s she sought treatment at the Manchester, New Hampshire, VA Medical Center (VAMC) and was told that she has lupus.  05/15/2012 VBMS entry, Hearing Testimony at 11.  Records dated from April 11, 1979 were requested from the Manchester VAMC, and additional records were associated with the record only dated in January and March 1998.  03/06/2015 VBMS entry, VA 21-0820 Report of General Information.  Such records do not reflect a diagnosis of lupus.  No further records were available.  

The evidence of record already contained a May 1979 VA examination report and VA treatment records from the 1980s; however, such records do not reflect a diagnosis of lupus.  06/19/1979 VBMS entry, VA Examination; 04/21/1980 VBMS entry, VA 10-1000 Hospital Summary and/or the Compensation and Pension Exam Report; 03/10/1982 VBMS entry, Medical Treatment Record-Government Facility.  There are also private treatment records on file from the 1980s and early 1990s which do not reflect a diagnosis of lupus.  05/04/1982, 03/20/1996, 03/10/1996, 12/26/1997, 03/05/1998 VBMS entries, Medical Treatment Record-Non-Government Facility.  

An April 1998 VA rheumatology clinic record reflects that the Veteran has had generalized arthralgia for many years.  An arthritis panel was obtained and ANA positive at a titer of 20,480 was found.  She reported a positive history of systemic lupus with her maternal aunt.  The examiner's impression was her symptoms complex included arthralgia and a markedly positive ANA.  The examiner stated that suspicion was relatively high for an occult connective tissue disease.  Treatment records from the VA rheumatology clinic dated in December 1998 and July 1999 reflect that the Veteran has a history of a markedly abnormal ANA in conjunction with Raynaud's phenomena and arthralgia.  The examiner stated that no other systemic symptoms or physical findings were noted.  The impression was possible occult connective tissue disease but without active symptomatology at this time.  10/13/1999 VBMS entry, Medical Treatment Record-Government Facility.

A March 2007 VA treatment record reflects the Veteran's report of lupus with positive ANA.  10/13/2009 VBMS entry, Medical Treatment Record-Government Facility.

A September 2009 VA treatment record reflects the Veteran's report that she has sought treatment for lupus.  The examiner noted that she had a single positive ANA and elevated CRP, but has never taken a double stranded DNA test for lupus.  This was ordered.  The assessment was probable lupus erythematosus.  10/25/2011 VBMS entry, Medical Treatment Record-Government Facility at 22-23.  An October 2009 VA treatment record reflects the examiner's explanation that she had an elevated CRP and ANA but did not have evidence for overt lupus as the DS DNA testing was negative and her CCp antibodies for rheumatoid arthritis was also negative.  The assessment was lupus erythematosus.  Id.  at 18.  A January 2010 VA treatment record reflects an assessment of lupus.  05/28/2010 VBMS entry, Medical Treatment Record-Government Facility.

In October 2014, the Veteran underwent a VA examination.  The examiner noted that the Veteran was seen in the rheumatology clinic in 1998 and diagnosed with connective tissue disorder and Raynaud's phenomenon.  She was also found to have possible mild systemic lupus erythematosus (SLE) but has not had any specific rheumatology follow-up in decades and has not been on medication specifically for SLE.  The examiner diagnosed connective tissue disease with Raynaud's phenomena.  The examiner opined that lupus was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran has a diagnosis of connective tissue disease with Raynaud's Phenomenon diagnosed due to a markedly elevated ANA titer in 1998.  She has also been diagnosed with what would be medically considered very mild SLE which has not required specific rheumatologic management such as with chloroquinine or biologic type medication for symptom management at any time over the years.  The examiner explained that blood transfusions are not associated with the development of SLE decades later, with an abnormal ANA test 22 years after her blood transfusion.  The medical record also notes the Veteran had a family history of SLE, with an aunt having been diagnosed.

Despite the Veteran's lay assertions that she has lupus that manifested as a result of a blood transfusion in service, the evidence of record reflects that lupus did not manifest until many years after separation from service.  As detailed above, a possible occult connective tissue disease without active symptomatology was suspected in 1998 but lupus was not diagnosed until 2009.  The Veteran asserts that lupus was diagnosed in the 1980s but records from this period do not reflect any such diagnosis nor any indication of a connective tissue disease.  When viewing all the pertinent evidence, the Board finds that the documentation reflected in the service treatment records and the lack of any post-service diagnosis for many years after separation from service to be more credible than her assertions years later in support of her claim for compensation to the effect that she had been experiencing problems since service.

Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the October 2014 VA examiner had the benefit of the review of the entire evidence of record and provided a negative etiological opinion.  In formulating the negative opinion, the examiner relied on the negative service treatment records and post-service treatment records.  The examiner found no relationship between her in-service blood transfusion and lupus diagnosed many years after separation from service.  A VA opinion by an examiner who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the negative etiological opinion is entitled to probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  The Board finds that the opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary opinion of record.  

While the Board has given consideration to the lay evidence from the Veteran, she does not have the requisite medical expertise to find that lupus is due to service.  While the Veteran is competent to report her observable symptomatology, her opinion as to the origins of lupus in this regard is not competent, given the complexity of the medical question involved.  A diagnosis of lupus requires physical and diagnostic testing by a medical professional, and the Veteran lacks the medical expertise to conclude that such symptoms are manifestations of lupus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of the Veteran's contentions of her in-service experiences, a medical opinion was sought, which was negative.  The medical evidence and the probative opinion outweighs the lay contentions of the Veteran.  

In conclusion, the most probative evidence is against a link between lupus and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for lupus is denied.


REMAND

Residuals of cesarean section

At the Board hearing, the Veteran testified that she experiences urinary tract infections, a feeling of adhesion pulls, and bowel leakage due to her cesarean section.  05/15/2012 VBMS entry, Hearing Testimony at 4.  She reported that she has testing coming up - a colonoscopy - and that she has a routine check-up in 3 months.  Id. at 4, 9.  Such records may be relevant to her residuals of cesarean section and hemorrhoids claims and should be associated with the claims folder.  

In April 2014, this matter was remanded to afford the Veteran a VA examination to clarify the residuals associated with her cesarean section.  The examiner was instructed to determine all residuals associated with the Veteran's cesarean section, to include, but not limited to, urinary residuals, bowel residuals, and abdominal adhesions.  With regard to any adhesions of peritoneum, the examiner was to state whether there is any disturbance of motility, actual partial obstruction, reflex disturbances, or presence of pain.

In October 2014, the Veteran underwent a VA examination.  It appears that the examiner believed that the examination was being conducted for etiological purposes rather than severity purposes.  The examiner noted that the Veteran had a painless hematuria and stated that it was not related to her lumbar spine disability and the that the etiology was not diagnostically clear.  Otherwise, the examiner stated that the Veteran had mild to moderate residuals of her C-section surgery but did not identify the specific residuals.  The examiner noted that she has had removal of adhesions in the past and reported some abdominal pulling, but then did not document any objective findings.  The examiner only referenced her ability to work full time despite the sensation of abdominal pulling.  The examiner did not address any urinary residuals.  The Veteran must be afforded a VA examination that addresses the remand directives.

Hemorrhoids

In April 2014, this matter was remanded to afford the Veteran a VA examination to assess the severity of her hemorrhoids.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The examiner was instructed to assess whether any detected hemorrhoids were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and whether the Veteran has persistent bleeding with secondary anemia, or fissures. 

In October 2014, the Veteran underwent a VA examination.  Unfortunately, the examiner did not provide any objective findings that would allow for an assessment under the rating criteria.  The only objective finding was very mild episodic bright red rectal bleeding on toilet tissue with straining at stool or if frequent stooling.  The examiner stated that an examination was not conducted as hemorrhoids were well documented in the record.  The updated treatment records, however, contain no treatment for her hemorrhoids.  

The Veteran must be afforded a VA examination, which includes a physical examination, and the examiner must address the remand directives.

On remand, updated VA treatment records must be associated with the virtual folder for the period from September 23, 2014.


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA treatment records from the Manchester VAMC for the period from April 11, 1979.  

2.  AFTER all outstanding treatment records have been associated with the virtual folder, schedule the Veteran for a VA gynecological examination with a physician with appropriate expertise to address the severity of her residuals of cesarean section.  It is imperative that the virtual folder be made available to and reviewed by the examiner in connection with the examination.  Any necessary special studies should be performed and all pertinent clinical findings should be reported. 

The examiner should determine all residuals associated with the Veteran's cesarean section, to include, but not limited to, urinary residuals, bowel residuals, and abdominal adhesions.

The examiner should specifically detail whether the Veteran has urinary residuals, bowel residuals, and abdominal adhesions, the severity of such conditions.

With regard to any adhesions of peritoneum, the examiner should state whether there is any disturbance of motility, actual partial obstruction, reflex disturbances, or presence of pain.

The examiner should comment on whether adhesions of peritoneum are:  

(a)  Mild;

(b)  Moderate; pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension;

(c)  Moderately severe; partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain;

(d)  Severe; definite partial obstruction shown by X-ray with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.

A complete rationale should be given for all opinions and conclusions expressed. 

3.  AFTER all outstanding treatment records have been associated with the virtual folder, schedule the Veteran for a VA examination with a physician with appropriate expertise, to address the severity of her hemorrhoids.  It is imperative that the virtual folder be made available to and reviewed by the examiner in connection with the examination.  Any necessary special studies should be performed and all pertinent clinical findings should be reported. 

The examiner should assess whether any detected hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and whether the Veteran has persistent bleeding with secondary anemia, or fissures.  

A complete rationale should be given for all opinions and conclusions expressed. 

4.  After completion of the above, review the expanded record and readjudicate the increased rating claims.  If either of the issues are not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


